07/22/2020


      IN THE SUPREME COURT OF THE STATE OF MONTANA

                      Nos. DA 20-0314, DA 20-0315

IN THE MATTERS OF

S.P. and K.L.N.,

      Youths in Need of Care


                                 ORDER


      Upon consideration of Appellant Mother, K.S.’s, motion to

consolidate, and good cause appearing therefore, Appellant’s motion is

GRANTED and Cause Nos. 20-0314 and 20-0315 are hereby consolidated

under Cause No. DA 20-0314 and henceforth captioned In the Matters of

S.P. and K.L.N.




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                                      ORDER
                                                            Chief Justice, Montana Supreme Court
                                                                         July 22 2020